Citation Nr: 1525556	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  06-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to service connection for a multi-symptom disability claimed as fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation, including as secondary to service-connected disability - in particular, hypothyroidism as well as lithium medication taken for bipolar disorder.

2.  Entitlement to a rating higher than 20 percent for carpal tunnel syndrome of the left wrist.   

3.  Entitlement to a rating higher than 30 percent for carpal tunnel syndrome of the right wrist.

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to an initial compensable rating for right eye diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty in the U. S. Army from February 1982 to February 1985 and in the National Guard from August 1987 to March 1988.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), including a November 2007 rating decision denying service connection for a 
multi-symptom disability claimed as fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation.

The Board denied this claim in an April 2011 decision, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a January 2013 Memorandum Decision, the Court vacated the Board's denial and remanded this claim to the Board for further proceedings and readjudication.

In February 2014, to comply with the Court's Memorandum Decision, the Board in turn remanded this claim for further development and consideration, including concerning an additional theory of entitlement alleging the claimed symptoms are the result of the Veteran's use of lithium medication for treatment of his service-connected bipolar disorder.  As part of the remand, the Board therefore directed that he undergo another VA compensation examination for a medical nexus opinion concerning this claim.  In September 2014, however, the Board found the medical opinion inadequate, therefore, not compliant with the remand directive.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Unfortunately, this is once again the case, so rather than immediately readjudicating this claim, the Board is again remanding it to the Agency of Original Jurisdiction (AOJ) for still further development and consideration.

In December 2014, the RO also denied additional claims of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral (left and right wrist) carpal tunnel syndrome, erectile dysfunction, and bilateral non-proliferative diabetic retinopathy as not well grounded.  On November 9, 2000, the President had signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which since had been codified by statute at 38 U.S.C.A. § 5100 et seq., and by VA regulation at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a).  In pertinent part, this law eliminated the concept of a well-grounded claim.  The Veteran filed a Notice of Disagreement (NOD) with the denial of his claims in December 2014, and the RO provided him a Statement of the Case (SOC) in March 2015.  In the SOC the RO noted that he had filed a § 1151 claim for these ailments (carpal tunnel syndrome, erectile dysfunction, and diabetic retinopathy) in April 2012, and that they were denied by the RO in December 2014.  The RO then noted that the December 2014 rating decision should not have addressed the claims for carpal tunnel syndrome and erectile dysfunction as § 1151 claims because the Veteran already had established his entitlement to service connection for these conditions.  Thus, the RO informed him that it was going to consider these claims, instead, as for an evaluation of the current severity of these conditions, i.e., as for higher ratings for these service-connected disabilities.  The RO also noted that he had filed an NOD with respect to diabetes mellitus and hypothyroidism, but they were not addressed in December 2014 and were not considered on appeal.  The RO then proceeded to confirm and continue the 30 percent rating for the carpal tunnel syndrome of the right wrist and 0 percent, i.e., noncompensable rating for the erectile dysfunction.  But the RO awarded an increased rating for the carpal tunnel syndrome of the left wrist from 10 to 20 percent retroactively effective from April 2012.  A March 2015 decision implemented the higher 20 percent rating for the carpal tunnel syndrome of the left wrist and granted service connection for the right eye diabetic retinopathy and assigned an initial noncompensable rating for it retroactively effective from July 23, 2009.


The March 2015 SOC and March 2015 rating decision were in fact initial adjudications of the claims for increased evaluations for the carpal tunnel syndrome and erectile dysfunction and for service connection for the diabetic retinopathy.  (Note:  the RO failed to address service connection for left eye diabetic retinopathy and increased evaluation for diabetes mellitus, matters that resultantly are being referred below for this consideration).  Also realize, however, that the Veteran filed a VA Form 9, Appeal to the Board, which is in actuality an NOD in response to the denial of his claims for increased compensation for the carpal tunnel syndrome affecting his right wrist and his erectile dysfunction.  It is also an NOD regarding the award of the higher 20 percent evaluation for the carpal tunnel syndrome affecting his left wrist, since an even greater rating was not assigned, and the initial noncompensable evaluation for his right eye diabetic retinopathy.  See AB v. Brown, 6 Vet. App. 35 (1993) (claims remain in controversy when less than the maximum benefit available was awarded).  Therefore, the Board must remand these claims, rather than merely refer them, for issuance of an SOC and to give the Veteran opportunity, in response, to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these other claims to the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In multiple statements, the Veteran has raised claims of entitlement to increased compensation for his service-connected diabetes mellitus (currently evaluated as 20-percent disabling) and for service connection for consequent diabetic retinopathy of his left eye.  Although the Agency of Original Jurisdiction (AOJ), however, the RO has not considered these additional claims, so the Board does not have jurisdiction over them.  Thus, the Board is referring them to the AOJ for appropriate action and this initial consideration, as the Board does not have this authority in the first instance.  38 C.F.R. § 19.9(b) (2014). 

But as for the claims that are before the Board, they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2014), although, as already alluded to, requiring further development before being decided or readjudicated on appeal.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding, rather than immediately readjudicating, the claim for a multi-symptom disability, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already noted, twice before, in February and September 2014, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development, including obtaining a medical nexus opinion concerning the etiology of the Veteran's fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation.  Most recently, in September 2014, the RO was asked to schedule him for another VA compensation examination.  The examiner was instructed to perform all indicated tests and studies in conjunction with the examination (including lupus lab studies and/or muscle biopsy, if deemed warranted).  Then following 
examination of the Veteran and review of the record, the examiner was to provide an opinion as to whether there was a conclusive clinical diagnosis corresponding to the Veteran's claimed multi-symptom manifestations (fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation).  (Emphasis added).  

Thereafter, the examiner was asked to address whether the Veteran's claimed symptoms were manifestations of his service-connected hypothyroidism or his other service-connected disabilities (bipolar disorder, carpel tunnel syndrome, type II diabetes mellitus, hypertension, tinea pedis, and erectile dysfunction), as opposed to separate diagnoses.   If the examiner made this determination, he or she was to fully discuss the reasoning behind the decision.  If the examiner determined the Veteran had a multi-symptom illness, or if any of the conditions were separate diagnoses (as opposed to manifestations of his service-connected disabilities), he or she was asked to provide further opinion concerning the likelihood that the diagnosed disorder was incurred during the Veteran's active military service, caused by, due to, or aggravated by a service-connected disability or lithium administered for treatment of service-connected bipolar disorder. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271 .  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Unfortunately such is not the case here, again.  

First, the Board's remand directives specifically requested that "another VA compensation examination" be scheduled and that only following 
examination of the Veteran and review of the record, was the "present" examiner to consider conducting further studies and then render an opinion as to whether there was a conclusive clinical diagnosis corresponding to the Veteran's claimed multi-symptom manifestations.  (Emphasis added).  The August and October 2014 VA examiners are the same; the Veteran was not afforded a new VA examination in October 2014 as requested.  Thus, the opinions provided are rendered inadequate.  Even assuming these opinions were rendered following actual examination of the Veteran by a new examiner, the opinions expressed once again are not fully responsive to the remand directives, nor do they provide the requested explanatory rationale, which, as previously explained, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).

Notably, the examiner was asked to consider a previous March 2005 VA examination report noting the Veteran's symptoms might have been attributable to fibromyalgia, in part, pending further lupus lab studies and a muscle biopsy.  

The present VA examiner was then asked to consider conducting the lupus lab studies and/or muscle biopsy, if deemed warranted.  The October 2014 examiner indicated that further laboratory testing, including biopsies, were not indicated, as there were no clinical test currently available to definitively diagnose fibromyalgia.  The examiner herself indicated that such testing was done to primarily exclude an associated disease or another illness that may mimic fibromyalgia.  Yet, she failed to address whether such studies would be warranted, and in fact beneficial in the instant case, to determine the presence of other diseases, such as lupus, to definitively rule out fibromyalgia.  

The examiner was also asked to render an opinion as to whether the claimed symptoms were manifestations of the Veteran's service-connected hypothyroidism or his other service-connected disabilities (bipolar disorder, carpel tunnel syndrome, type II diabetes mellitus, hypertension, tinea pedis, and erectile dysfunction) as opposed to separate diagnoses.  In response, the examiner indicated the following:  fatigue may result from the Veteran's uncontrolled diabetes mellitus and bipolar disorder, decreased testosterone level, or questionable alcohol use; increased muscle enzymes and muscle cramps may result from statins for his cholesterol; chronic body pain, chronic joint pain, muscle cramps, and stiffness, may result from degenerative joint disease (DJD) or tendonitis reflected in his imaging; and cold intolerance and constipation symptoms  may result from the Veteran's hypothyroidism.  (Emphasis added).   Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Further, applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014).

For these reasons, the October 2014 examination was inadequate, and it is incumbent on the Board in this circumstance to obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, in December 2014, the RO denied additional claims of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome, erectile dysfunction, and bilateral non-proliferative diabetic retinopathy.  The Veteran filed an NOD with the denial of his claims in December 2014.  Thereafter, the RO mistakenly issued an SOC, as in essence it amounted to an initial adjudication.  Notably, the RO indicated that the December 2014 rating decision should not have addressed the claims pertaining to bilateral carpal tunnel syndrome and erectile dysfunction as § 1151 claims because he was already service-connected for these conditions.  Thus, the RO considered them as claims for increase in the first instance.  The RO then confirmed and continued the 30 percent rating for right carpal tunnel syndrome and the noncompensable rating for erectile dysfunction.  The RO also awarded an increased rating for left carpal tunnel syndrome from 10 to 20 percent retroactively effective from April 2012.  A March 2015 decision implemented the 20 percent rating for the left carpal tunnel syndrome, as well as awarded service connection for right eye diabetic retinopathy and rated it initially as noncompensable back to July 23, 2009.  

The March 2015 SOC and March 2015 rating decision were in fact initial adjudications of the claims for increased evaluations for bilateral carpal tunnel syndrome and erectile dysfunction and service connection for diabetic retinopathy.  The Board construes the VA Form 9 filed in March 2015 as an NOD to the denial of claims for increased compensation for right carpal tunnel syndrome and erectile dysfunction and as to the award of the 20 percent evaluation, but no greater, for the left carpal tunnel syndrome and the initial noncompensable evaluation assigned for the right eye diabetic retinopathy.  See 38 C.F.R. § 20.302(a); AB, supra.  Since there has been an initial RO adjudication of the claims and an NOD as to the denials and/or ratings assigned, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to these claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, these claims are REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for another VA compensation examination for supplemental comment concerning the nature and etiology of his claimed multi-symptom disability.  All indicated tests and studies are to be performed, including lupus lab studies and a muscle biopsy, if necessary.  

Following examination of the Veteran and review of the record, the examiner should provide an opinion as to:  

(a) whether there is a conclusive clinical diagnosis corresponding to the Veteran's claimed multi-symptom manifestations (fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation).  The examiner is specifically asked to consider whether the Veteran has or should have a diagnosis of fibromyalgia. 

(b) In making this determination, the examiner should note in the report review and consideration of the previous March 2005 VA examination report noting the Veteran's symptoms might have been attributable to fibromyalgia, in part, pending further lupus lab studies and a muscle biopsy.  The present VA examiner therefore is also asked to consider conducting the lupus lab studies and/or muscle biopsy, if deemed warranted based on that suggestion that they are.  If the examiner deems these further tests unwarranted or contraindicated, he or she must discuss the reasoning behind the decision. 

(c) The examiner is also asked to discuss whether the Veteran's claimed symptoms, in whole or in part, are conclusively manifestations of his service-connected hypothyroidism, or his other service-connected disabilities (bipolar disorder, carpel tunnel syndrome, type II diabetes mellitus, hypertension, tinea pedis, and erectile dysfunction) as opposed to separate diagnoses.  If the examiner makes this determination, he or she should fully discuss the reasoning behind the decision. 

(d) If the examiner determines the Veteran has a multi-symptom illness, or if any of the conditions are separate diagnoses (as opposed to manifestations of his service-connected disabilities), he or she is asked to provide further opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the diagnosed disorder: (i) was directly incurred or otherwise related to the Veteran's active military service; or (ii) was proximately due to, the result of, or aggravated by, beyond the natural progression of the disease, (i.e., representing a distinct standalone disability secondary to a service-connected disability, as opposed to merely being part and parcel of the underlying disability), a service-connected disability (bipolar disorder, carpel tunnel syndrome, diabetes mellitus type II, hypertension, hypothyroidism, tinea pedis, and erectile dysfunction); or (iii) was proximately due to, the result of, or aggravated by, beyond the natural progression of the disease, lithium administered for treatment of service-connected bipolar disorder.  

(e) Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion that is speculative, general, or inconclusive in nature without resorting to mere speculation, provide a complete explanation stating why this is so.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate this claim for multi-symptom disability in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) concerning this claim and give them time to respond to it before returning this claim to the Board for further appellate consideration.

3.  Also provide the Veteran an SOC concerning his additional claims of entitlement to:  an evaluation higher than 30 percent for the carpal tunnel syndrome of his right wrist; a rating higher than 20 percent for the carpal tunnel syndrome of his left wrist; a compensable rating for his erectile dysfunction; and an initial compensable rating for his right eye diabetic retinopathy.  Also inform him that he must file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of these additional claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).   If a timely Substantive Appeal is received, then return these claims to the Board for further appellate review.   

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

